Citation Nr: 1117283	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation for a neurological disorder of the left (major) hand (left hand disability), currently evaluated as 10 percent disabling from January 30, 2004 through February 14, 2006, 30 percent disabling from February 15, 2006 through February 1, 2009, and 50 percent disabling beginning February 2, 2009.

2.  Entitlement to a higher initial evaluation for weakness of the right (minor) hand (right hand disability), currently evaluated as 10 percent disabling from January 30, 2004 through February 14, 2006, 20 percent disabling from February 15, 2006 through February 1, 2009, and 40 percent disabling beginning February 2, 2009.

3.  Entitlement to a higher initial evaluation for tibial neuropathy of the left lower extremity (left leg disability), currently evaluated as 20 percent disabling from September 10, 2002 through February 1, 2009 and 40 percent disabling beginning February 2, 2009.


4.  Entitlement to a higher initial evaluation for tibial neuropathy of the right lower extremity (right leg disability), currently evaluated as 20 percent disabling from November 13, 2003 through February 14, 2006, 30 percent disabling from February 15, 2006 through February 1, 2009, and 40 percent disabling beginning February 2, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1984 to July 1991.  

In February 2010, the Board of Veterans' Appeals (Board) remanded the issues of entitlement to increased initial ratings for neurological disabilities of the upper and lower extremities to the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO) for additional development.  Additional records were obtained and VA examinations were conducted in May 2010, in substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999)( (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

A December 2010 rating decision granted a 50 percent rating for service-connected left hand disability and 40 percent ratings for service-connected right hand, left leg, and right leg disabilities; each rating was effective February 2, 2009.  The Veteran has not withdrawn his appeal on these increased ratings claims.

The Veteran testified at a personal hearing at the RO in April 2007, and a copy of the hearing is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for increased ratings for disabilities of the hands and legs; and he has otherwise been assisted in the development of his claims.

2.  The medical evidence does not show more than moderate incomplete paralysis of the right lower extremity from November 13, 2003 through October 25, 2005.

3.  The medical evidence shows moderately severe incomplete paralysis of the right lower extremity from October 26, 2005 through November 28, 2006.

4.  The medical evidence shows severe incomplete paralysis, with marked muscular atrophy, of the right lower extremity since November 29, 2006.

5.  The medical evidence does not show more than moderate incomplete paralysis of the left lower extremity from September 10, 2002 through January 29, 2004.

6.  The medical evidence shows moderately severe incomplete paralysis of the left lower extremity beginning January 30, 2004.

7.  The medical evidence does not show more than mild incomplete paralysis of the left upper extremity from January 30, 2004 through October 25, 2005.

8.  The medical evidence shows moderate incomplete paralysis of the left upper extremity from October 26, 2005 through November 28, 2006.

9.  The medical evidence shows severe incomplete paralysis of the left upper extremity beginning November 29, 2006.

10.  The medical evidence does not show more than mild incomplete paralysis of the right upper extremity from January 30, 2004 through October 25, 2005.

11.  The medical evidence shows moderate incomplete paralysis of the right upper extremity from October 26, 2005 through November 28, 2006.

12.  The medical evidence shows severe incomplete paralysis of the right upper extremity beginning November 29, 2006.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 20 percent from November 13, 2003 through October 25, 2005 for right leg disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8520 (2005).

2.  The criteria for the assignment of an initial evaluation of 40 percent for right leg disability from October 26, 2005 through November 28, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8520 (2006).

3.  The criteria for the assignment of an initial evaluation of 60 percent for right leg disability beginning November 29, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8520 (2010).

4.  The criteria for the assignment of an initial evaluation in excess of 20 percent for left leg disability from September 10, 2002 through January 29, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8520 (2003).

5.  The criteria for the assignment of an initial 40 percent evaluation for left leg disability beginning January 30, 2004 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8520 (2010).

6.  The criteria for the assignment of an initial evaluation in excess of 10 percent for left hand disability from January 30, 2004 through October 25, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8515 (2005).

7.  The criteria for the assignment of an initial evaluation of 30 percent for left hand disability from October 26, 2005 through November 28, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8515 (2006).

8.  The criteria for the assignment of an initial evaluation of 50 percent for left hand disability beginning November 29, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8515 (2010).

9.  The criteria for the assignment of an initial evaluation in excess of 10 percent for right hand disability from January 30, 2004 through October 25, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8515 (2005).
10.  The criteria for the assignment of an initial evaluation of 20 percent for right hand disability from October 26, 2005 through November 28, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8515 (2006).

11.  The criteria for the assignment of an initial evaluation of 40 percent for right hand disability beginning November 29, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in September 2002, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  Service connection was subsequently granted for neurological disability of each extremity by rating decision in February 2003.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later in the claims process, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the VCAA letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in May 2010.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues presented.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2007 RO hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analyses of the Claims

A February 2003 rating decision granted service connection for tibial neuropathy of the left foot and assigned a 10 percent evaluation effective September 10, 2002.  The Veteran timely appealed.  An April 2005 rating decision granted service connection for tibial neuropathy of the right lower extremity, which was assigned a 20 percent rating effective November 13, 2003; granted service connection for weakness of the right hand, which was assigned a 10 percent rating effective January 30, 2004; granted service connection for a neurological condition of the left hand, which was assigned a 10 percent rating effective January 30, 2004; and granted an increased rating of 20 percent for tibial neuropathy of the left lower extremity effective September 10, 2002.  The Veteran timely appealed all of these ratings.  

A June 2007 rating decision granted a 30 percent rating for tibial neuropathy of the right lower extremity and for neurological condition of the left hand, each of which was effective on February 15, 2006.  This rating decision also granted a 20 percent rating for weakness of the right hand, effective on February 15, 2006.

A December 2010 rating decision granted a 50 percent rating for a neurological condition of the left hand and 40 percent ratings for weakness of the right hand, tibial neuropathy of the left leg, and tibial neuropathy of the right leg; each rating was effective February 2, 2009.  The Veteran has not withdrawn his appeal on these increased ratings claims.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran's peripheral neuropathy of the upper extremities is rated under the provisions of Diagnostic Code 8515.  

Under Diagnostic Code 8515, complete paralysis of the median nerve is defined as where the hand is inclined to the ulnar side, with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  Complete paralysis warrants a 60 percent rating if affecting the minor extremity, and a 70 percent rating if the major extremity is involved.  Where there is severe incomplete paralysis, this warrants a 40 percent rating for a minor extremity, and 50 percent for a major extremity.  Moderate incomplete paralysis corresponds to a 20 percent rating for a minor extremity, and 30 percent for a major extremity.  Mild incomplete paralysis warrants a 10 percent rating for both a minor and major extremity.  Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120, Diagnostic Code 8515 (2010).

The Veteran's peripheral neuropathy of the lower extremities is rated under the provisions of Diagnostic Code 8520.  

Under Diagnostic Code 8520, when there is evidence of mild incomplete paralysis, a 10 percent disability rating is assigned.  Where there is moderate incomplete paralysis, a 20 percent disability rating is assigned; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  Where there is complete paralysis, where the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of the knee weakened or (very rarely) lost, the maximum 80 percent disability rating is assigned.  See 38 C.F.R. 
§ 4.124, Diagnostic Code 8520 (2010).

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

The words "mild," "moderate," and "severe" are not defined in the above rating criteria. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.
Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2010).  

Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2010).  See nerve involved for diagnostic code number and rating.  

The Board presently in part grants the appeal, and assigns the 30 percent initial rating for left hand disability and the 20 percent initial evaluation for right hand disability -  effective October 26, 2005, with initial ratings of 50 percent for the left hand and 40 percent for the right hand - effective November 29, 2006.  An initial 40 percent rating for the left leg is assigned effective January 30, 2004.  An initial 40 percent rating is assigned for the right leg effective October 26, 2005, with an initial 60 percent rating assigned effective November 29, 2006.  A higher evaluation or further consideration under Fenderson is not warranted.  

On VA joint evaluation in January 2003, the Veteran complained of a history of bilateral hand weakness.  The examiner noted a possible left tibial neuropathy with weakness of flexing the toes of the left foot.  The impression on VA evaluation of the hands and feet in January 2003 was unknown neurological condition of the left foot and hands.

July and September 2003 reports from D. Lacomis, M.D. reveal that the Veteran was being treated for multifocal motor neuropathy with weakness in all extremities.

It was reported on VA neurological evaluation in January 2004 that the Veteran walked with a limp on the left and had difficulty approximating the left thumb and index finger.  Romberg was positive.  Ankle reflexes were absent, there was some atrophy of the thenar muscles in both hands, strength was 0/5 in the left toe flexors, and there was decreased bulk in the left calf muscles.  The impression was multifocal motor neuropathy of all extremities, progressive over the past year.  The Veteran was helped by an immunoglobulin therapy program.

Erie Regional Cancer Center records for January 2004 that the Veteran had worsening symptoms of neuropathy and that immunoglobulin treatment had been reinstituted.  

According to a May 2004 VA neurology opinion, based on a review of the claims files, there was a working diagnosis of multifocal motor neuropathy with conduction block.  The Veteran's condition was considered less likely due to chronic inflammatory demyelinating polyneuropathy.

On VA neurological evaluation in September 2004, the Veteran was unable to flex his left toes and unable to walk on his heels and toes.  Romberg was positive.  It was concluded that the Veteran's tibial neuropathy was at least as likely as not due to Gulf War service and toxic chemical exposure.

When seen at the Cancer Center in October 2004, there were no sensory or focal deficits and the motor system was intact.  

An October 2005 statement from the Veteran's employer reveals that the Veteran has worked as a fabrication salesperson since May 2000.  It was noted that the Veteran's neurological problems affected his ability to do his job and that he had missed approximately ten weeks of work on an annual basis due to the disability.  His problems included difficulty walking due to loss of strength in both legs and difficulty writing at times due to hand muscle cramps.

According to an October 2005 report from J. Streiff, M.D., there was tremor eminence wasting, especially of the left hand, muscle wasting of the hands and legs, 2/4 weakness of bilateral index flexion, weak grip in both hands, an unsteady station and gait, an inability to squat, and positive "Rhonberg."  It was concluded that the Veteran had significant motor "abilities" over the previous four years and was disabled.  He was able to work full time, minus ten weeks leave, only due to strong personal and professional support and accommodations.
According to November 2005 records from Erie Regional Cancer Center, the Veteran developed symptomatic multifocal polyneuropathy, which was helped somewhat by gammaglobulin.  The Veteran's functional abilities were considered to be profoundly impaired.

VA treatment records for February 2006 report a slight worsening of the Veteran's condition.  

Erie Regional Cancer Center reports for April 2006 reveal that the Veteran had mild fatigue; muscular atrophy in the hands, legs, and upper chest; and periods of exacerbation.  He used a cane and had fallen several times.  Generalized weakness was noted in June 2006.

VA treatment reports dated in 2006 reveal that gross sensory and motor function, as well as gait, was normal in June 2006.

Multiple statements on file from family, friends, and co-workers, dated in September and October 2006, attest to the Veteran's difficulties due to his service-connected neuropathy of the upper and lower extremities.  

The Veteran complained on VA examination in November 2006 of increased difficulty with activities of daily living and with ambulation; he used a cane and a walker.  He worked as a salesperson but had difficulty getting around the office; he had missed three to four weeks of work in the previous three months.  The Veteran felt that his neuropathy had gotten worse over the past year.  On motor examination, upper extremity strength was 5/5 in both proximal and distal muscles and 3/5 in the intrinsic hand muscles.  There was atrophy of the left thenar area.  Wrist extensors were 4/5.  There was significant atrophy of the right quadriceps muscle.  The Veteran had decreased sensation to pinprick and temperature in the extremities bilaterally.  Reflexes were 1+ in the triceps, biceps, and brachial bilaterally; patellar and ankle reflexes were 0 bilaterally.  Gait was ataxic but was stable with the use of a cane.  The impressions were multifocal neuropathy with right foot drop and chronic inflammatory polyneuritis.

The diagnoses on VA treatment records in December 2006 were paresis in the upper and lower extremities, multifocal motor neuropathy, and bilateral foot drop.

The Veteran testified at a personal hearing at the RO in April 2007 that he had difficulty walking and writing due to his service-connected disabilities of the upper and lower extremities.

It was noted on VA heart evaluation in July 2007 that the Veteran used a cane to ambulate and that his condition was stable.  There was evident weakness of hand grips.

VA treatment records dated from July 2007 to October 2010 reveal a notation of slow improvement in November 2007.  Progressive functional decline as a result of multifocal motor neuropathy was noted in February 2009.  The diagnoses were paresis in all four extremities; multifocal motor neuropathy; bilateral foot drop; and index finger stiffness, weakness, and contractures.  It was reported in July 2009 that the Veteran was doing relatively well, with no recent progression of weakness, although he still had significant weakness and unsteadiness of gait.  He was able to work a limited number of hours due to adjustments made by his employer.  Motor strength was 5/5 throughout with weakness of hand intrinsics and finger extensors.  

The Veteran underwent a VA compensation and pension evaluation in May 2010.  He said that he worked 32 hours a week.  He used a walker and cane to ambulate, he had leg braces, and he had splints on both index fingers.  Motor strength was 4/5 in the upper extremities, with intrinsic finger extensors about 3/5, and was 4/5 in the lower extremities.  Deep tendon reflexes were diminished.  There was atrophy in the lower extremities, and patellar and Achilles reflexes were diminished.  Handgrip was diminished bilaterally.  Straight leg raising was abnormal.  He had a rather slow, abnormal gait.  Mild left foot drop in the past was also noted.  The diagnoses were multifocal motor neuropathy with weakness in all extremities, necessitating the use of bilateral lower extremity braces, a walker, and a cane; and splints on both index fingers because of hyperextension.  

The Veteran complained on VA neurological evaluation in May 2010 of mild progression of weakness in the upper extremities.  He said that he had fallen approximately five times in the previous two months.  When he raked leaves or used his arms repetitively, he noted finger paresthesias and numbness in an ulnar distribution bilaterally.  It was noted on motor evaluation that the Veteran's lower extremities were unchanged but that his hands, especially the intrinsic, were worse.  There was decreased pinprick in the median distribution over both hands.  He had trace reflexes throughout.  The Veteran had a stoppage component to his legs, with hyperextension of the knees.  He used a cane and leaned on the wall to remain steady.  The examiner said that the examination results continued to show a slow decline in the Veteran's condition, more so in the upper extremities.

When the Veteran's hands were examined by VA in January 2004, he had difficulty approximating the left thumb and index finger and there was some atrophy of the thenar muscles in both hands.  However, there were no sensory or focal deficits and the Veteran's motor system was intact in October 2004.  Consequently, the earliest point at which the Veteran displayed symptoms warranting a 30 percent rating for moderate incomplete paralysis of the left (major) hand and a 20 percent rating for moderate incomplete paralysis of the right (minor) hand was on VA examination in October 2005.  The Veteran was then noted to have tremor eminence wasting, especially of the left hand, muscle wasting of the hands, 2/4 weakness of bilateral index flexion, and weak grip in both hands.  

An evaluation in excess of 40 percent is not warranted for left leg disability during the appeal period because the evidence does not show severe incomplete paralysis, neuritis, or neuralgia with marked muscular atrophy.  

The earliest point at which the Veteran displayed symptoms warranting a 40 percent rating for right leg disability was on the October 26, 2005 medical report from Dr. Streiff.  According to Dr. Streiff, the Veteran had muscle wasting of the legs, an unsteady station and gait, and an inability to squat.  The conclusion that the Veteran had significant motor "abilities" over the previous four years appears to be a misprint and makes more sense as "disability."The Veteran was considered disabled.  Consequently, an initial rating of 40 percent is warranted for right leg disability beginning October 26, 2005.  Moreover, an evaluation of 60 percent is warranted for right leg disability beginning November 29, 2006 because of the VA evaluation notation on that date of significant atrophy of the right quadriceps muscle.  A rating in excess of 60 percent is not warranted during the appeal period because the evidence does not show complete paralysis, neuritis, or neuralgia with no active movement of muscles below the knee.  

To warrant a rating in excess of 20 percent, (i.e., 40 percent), for incomplete paralysis of the leg, there would need to be evidence of moderately severe impairment.  To warrant a rating of 60 percent, there would need to be evidence of severe incomplete paralysis with marked muscular atrophy.

The earliest point at which the Veteran displayed symptoms warranting a 40 percent rating for left leg disability was on VA examination January 2004.  The Veteran was then noted to walk with a limp on the left.  Ankle reflexes were absent, strength was 0/5 in the left toe flexors, and there was decreased bulk in the left calf muscles.  Consequently, an initial rating of 40 percent is warranted for left leg disability beginning January 30, 2004.  An evaluation in excess of 40 percent is not warranted for left leg disability during the appeal period because the evidence does not show severe incomplete paralysis, neuritis, or neuralgia with marked muscular atrophy.  

The earliest point at which the Veteran displayed symptoms warranting a 40 percent rating for right leg disability was on the October 26, 2005 medical report from Dr. Streiff.  According to Dr. Streiff, the Veteran had muscle wasting of the legs, an unsteady station and gait, and an inability to squat.  The conclusion that the Veteran had significant motor "abilities" over the previous four years appears to be a misprint and makes more sense as "disability." The Veteran was considered disabled.  Consequently, an initial rating of 40 percent is warranted for right leg disability beginning October 26, 2005.  Moreover, an evaluation of 60 percent is warranted for right leg disability beginning November 29, 2006 because of the VA evaluation notation on that date of significant atrophy of the right quadriceps muscle.  A rating in excess of 60 percent is not warranted during the appeal period because the evidence does not show complete paralysis, neuritis, or neuralgia with no active movement of muscles below the knee.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is competent to report his peripheral nerve symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted grants; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In this case, including the actions taken above, the Veteran warrants a 100 percent rating effective November 29, 2006.

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

Although the Veteran's neuropathy of the upper and lower extremities causes significant impairment prior to November 29, 2006, as evidenced by the ratings assigned above, the evidence of record does not show that the Veteran's 
service-connected bilateral hand and leg disabilities have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations prior to November 29, 2006.  

When evaluated by Dr. Streiff in October 2005, the Veteran was able to work "full time" with the help of his employer, although his disabilities did affect his job.  It was noted in VA treatment records for June 2006 that gross sensory and motor function was normal, as was his gait.  Additionally, the evidence prior to November 29, 2006 does not show frequent hospitalizations due to his service-connected disabilities.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

An initial evaluation in excess of 10 percent for left hand disability from January 30, 2004 through October 25, 2005 is denied.  

An initial evaluation of 30 percent for left hand disability from October 26, 2005 through November 28, 2006 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

An initial evaluation of 50 percent for left hand disability beginning November 29, 2006 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

An initial evaluation in excess of 10 percent for right hand disability from January 30, 2004 through October 25, 2005 is denied.  

An initial evaluation of 20 percent for right hand disability from October 26, 2005 through November 28, 2006 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

An initial evaluation of 40 percent for right hand disability beginning November 29, 2006 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

An initial evaluation in excess of 20 percent for right leg disability from November 13, 2003 through October 25, 2005 is denied.  

An initial evaluation of 40 percent for right leg disability from October 26, 2005 through November 28, 2006 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

An initial evaluation of 60 percent for right leg disability beginning November 29, 2006 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 
 
An initial evaluation in excess of 20 percent for left leg disability from September 10, 2002 through January 29, 2004 is denied.  





An initial evaluation of 40 percent for left leg disability beginning January 30, 2004 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


